Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claims 1-12 have been examined and claims 13-20 are withdrawn from consideration. 
Election/Restrictions
Claims 13-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on February 28, 2022.

Applicant's election with traverse of Group I in respect to Claims 1-12 in the reply filed on February 28, 2022 is acknowledged.  The traversal is on the ground(s) that Applicant elects Species Group I: Figs. 8-12, but categorically disputes that the only claims applicable thereto are claims 2-3. Claims 4,5,8,9 and 10 are directed not the claimed device but rather to the location to which it is mounted.  This is found persuasive and the Species Restriction in regards to claims 4-12 are withdrawn.
The requirement in regards to claims 13-20 is still deemed proper and is therefore made FINAL.



	Double Patenting	
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-2, 4-11 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10 of U.S. Patent No. 11,113,947. Although the claims at issue are not identical, they are not patentably distinct from each other because the narrower claims 1-10 of U.S. Patent No. 11,113,947 would encompass the broader claims 1-2, 4-11 of the current application.   The removably and portable feature of the reminder and recorder as recited in claims 9 and 10 of current application would have been obviously shown by the “mounted and removable” and/or “removably mounted” as shown in claims 9 and 10 of U.S. Patent No. 11,113,947.
Current application 
U.S. 11,113,947
1
1
2
1
4
3
5
4
6
5
7
6
8
7
9
8
10
9
11
10


Claims 3 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2 of U.S. Patent No. 11,113,947 in view of Roseman et al. (US 2016/0379467). Although the claims at issue are not identical, they are not patentably distinct from each other because the narrower claims 1-10 of U.S. Patent No. 11,113,947 would encompass the broader claims 3 of the current application.   The invention of U.S. Patent No. 11,113,947 recited “reminder to the driver not to forget something in the car before leaving said car” but does not explicitly mention the “something” is a baby.  Roseman shows the present invention refers to a device designed to alert a driver to the possibility of forgetting a baby or an object in the vehicle so as to prevent that from happening (Para 01).  Therefore, it would have been obvious at the time the invention was made to include baby as suggest by Roseman to the reminder of U.S. Patent No. 11,113,947 because it would be an implementation of simple substitution of one known element for another to obtain predictable results, thereby increasing the flexibility of the invention.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 12 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential structural cooperative relationships of elements, such omission amounting to a gap between the necessary structural connections.  See MPEP § 2172.01.  The omitted structural cooperative relationships are: any “first magnetic component” in order to allow operational and structural connection with the claimed “the second magnetic component” is mounted to a metal clasp of the seatbelt system.  
Claim 12 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The claim subject matter is indefinite because the claim fails to identify or positive recited any “first magnetic component” in order to allow operational and structural connection with the claimed “the second magnetic component” is mounted to a metal clasp of the seatbelt system, therefore the bound of the claim invention cannot to determined.
Claim 12 recites the limitation "the second magnetic component" in line 1.  There is insufficient antecedent basis for this limitation in the claim.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOI C LAU whose telephone number is (571)272-8547.  The examiner can normally be reached on Monday-Friday, 8:30am-5:00Pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Field can be reached on (571)272-4090.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/HOI C LAU/Primary Examiner, Art Unit 2689